

	

		III

		109th CONGRESS

		1st Session

		S. RES. 346

		IN THE SENATE OF THE UNITED STATES

		

			December 21, 2005

			Mr. Burr (for himself

			 and Mrs. Dole) submitted the following

			 resolution

		

		

			December 22 (legislative day, December 21),

			 2005

			Considered and agreed to

		

		RESOLUTION

		Commending the Appalachian State University

		  football team for winning the 2005 National Collegiate Athletic Association

		  Division I–AA Football Championship. 

	

	

		Whereas on December 16, 2005, the Appalachian State

			 Mountaineers defeated the Northern Iowa Panthers in the Championship game of

			 the National Collegiate Athletic Association (NCAA) Division

			 I–AA Football Tournament in Chattanooga, Tennessee;

		Whereas the Mountaineers are the first team from

			 Appalachian State to win a NCAA Championship in school history;

		Whereas Appalachian State is the first university in the

			 State of North Carolina to win a NCAA football championship;

		Whereas head coach Jerry Moore, the all-time winningest

			 coach in Southern Conference history, won his first NCAA title in his

			 seventeenth year as head coach of the Mountaineers, improving to 140–67 his

			 record as head coach at Appalachian State;

		Whereas defensive ends Marques Murrell and Jason Hunter,

			 as well as safety Corey Lynch, were named to the I–AA All America team;

		Whereas junior defensive end Marques Murrell, who finished

			 the game with 9 tackles and forced a fumble with 9 minutes, 14 seconds

			 remaining in the game, and senior Jason Hunter, who finished the game with ten

			 tackles, returned it for the winning touchdown;

		Whereas injured senior quarterback and Southern Conference

			 Offensive Player of the Year Richie Williams courageously led the Mountaineers

			 in the second half while playing with an injured ankle tendon;

		Whereas the Mountaineer defense held the Panthers

			 scoreless in the second half;

		Whereas backup quarterback Trey Elder led Appalachian

			 State to a 29–23 victory over Furman University to earn a spot in the final

			 contest;

		Whereas the Mountaineers defeated Lehigh University and

			 Southern Illinois to advance to the I–AA Final Four;

		Whereas the Mountaineer team members are excellent

			 representatives of a fine university that is a leader in higher education,

			 producing many fine student-athletes and other leaders;

		Whereas each player, coach, trainer, manager, and staff

			 member dedicated this season and their efforts to ensure the Appalachian State

			 University Mountaineers reached the summit of college football;

		Whereas the Mountaineers showed tremendous dedication to

			 each other, appreciation to their fans, sportsmanship to their opponents, and

			 respect for the game of football throughout the 2005 season; and

		Whereas residents of the Old North State and Appalachian

			 fans worldwide are to be commended for their long-standing support,

			 perseverance, and pride in the team: Now, therefore, be it

		

	

		That the Senate—

			(1)commends the

			 champion Appalachian State University Mountaineers for their historic win in

			 the 2005 National Collegiate Athletic Association Division I–AA Football

			 Championship;

			(2)recognizes the

			 achievements of the players, coaches, students, alumni, and support staff who

			 were instrumental in helping Appalachian State University win the championship;

			 and

			(3)directs the

			 Secretary of the Senate to transmit a copy of this resolution to Appalachian

			 State University Chancellor Kenneth Peacock and head coach Jerry Moore for

			 appropriate display.

			

